[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
DECISION AFTER HEARING ON MOTION TO MODIFY
The plaintiff's motion to modify seeking $200.00 a week in child support is denied. The support guidelines call for $138.00-$142.00 per week.
It is the finding of the court that application of the support guidelines at this time would be inequitable. This conclusion is based on the following factors:
1. The unfortunate circumstances that require him and his present wife to confront substantial treatment and educational expenses for a disabled child.
2. His inability to dispose of two pieces of real estate in this depressed market.
3. A comparison with the defendant's financial affidavit filed at the time of the dissolution.
Nevertheless, the court feels that the child in question is entitled to additional money from his father.
In view of the unique circumstances presently existing, the court feels the following is fair to all parties and to both family units:
          A. The judgment of this court is modified and child support for Christopher is increased to CT Page 1433 $125.00, retroactive to the date of the first support payment in May of 1990 which was subsequent to May 6th, Christopher's 16th birthday. B. Payment of $50.00 of the above stated payment is suspended until such time as the defendant sells the first of the two parcels listed for sale (as described on his financial affidavit of February 5, 1991). C. If either or both of such parcels are removed from the sales listing, the suspension of payment shall terminate. D. If neither parcel has been sold by May 6, 1992, the suspension of payment shall terminate and the defendant shall then commence to make payments to the plaintiff of $50.00 per week until the sum of $5,200.00 has been paid.
ANTHONY V. DeMAYO, JUDGE